Citation Nr: 0320756	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-46798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by memory and concentration problems, claimed as 
due to undiagnosed illness from Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran served on active duty in the Marine Corps from 
Februay 1975 to January 1978.  He also had active duty in the 
Army from November 1990 to May 1991, and this included 
service in Southwest Asia during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a May 1995 RO decision which denied service 
connection for a disability manifested by memory and 
concentration problems, claimed as due to undiagnosed illness 
from Persian Gulf War service.  The veteran also appeals a 
June 1996 RO decision which denied service connection for 
PTSD (he claims such condition is due to stressors during his 
Persian Gulf War service in the Army).  The Board remanded 
the case to the RO in March 1999 for further action.

Beginning in May 2002, the Board directly undertook 
additional development of the evidence on these issues, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development was partly completed.  The veteran 
was asked to provide more details of claimed stressors for 
PTSD during his Army service in the Persian Gulf War, and in 
response he provided a statement which contained only general 
information.  In June 2003, the U.S. Armed Services Center 
for Unit Records Research (USASCURR) indicated that it was 
unable to research claimed stressors as insufficient stressor 
information had been provided.

The above regulation which permitted the Board itself to 
directly develop evidence was recently invalidated by a court 
decision.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light 
of this, the case must be returned to the RO for completion 
of development.


In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for psychiatric problems during 
and since 2000, and the RO should then 
obtain copies of the related medical 
records.

2.  The RO should ask the veteran and his 
representative for more specific details 
of claimed PTSD stressors during Army 
service in the Persian Gulf War. 

3.  The RO should then ask the USASCURR 
to attempt to verify claimed PTSD 
stressors during the veteran's Army 
service in the Persian Gulf War.  The RO 
should provide the USASCURR with a 
description of the alleged stressors, 
along with copies of pertinent service 
personnel records.  The RO should also 
request unit histories of the veteran's 
unit from the time he was stationed in 
Southwest Asia during the Persian Gulf 
War.

4.  When the above has been accomplished, 
and after assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claims for 
service connection for PTSD, and for a 
disability manifested by memory and 
concentration problems due to undiagnosed 
illness from Persian Gulf War service.  
If the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

